Name: Commission Regulation (EEC) No 1570/86 of 23 May 1986 amending Regulation (EEC) No 576/86 fixing, until the end of the 1985/86 marketing year, the accession compensatory amounts applicable to cereals and rice and the coefficients to be used for the calculation of the amounts applicable to certain processed products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 5 . 86 Official Journal of the European Communities No L 137/7 COMMISSION REGULATION (EEC) No 1570/86 of 23 May 1986 amending Regulation (EEC) No 576/86 fixing, until the end of the 1985/86 marketing year, the accession compensatory amounts applicable to cereals and rice and the coefficients to be used for the calculation of the amounts applicable to certain processed products accession compensatory amount for rice starch should be reduced by deducting the amount of the production refund for broken rice intended for starch production ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 111 (3) thereof, Having regard to Council Regulation (EEC) No 467/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts for cereals on account of the accession of Spain ('), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 468/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts for rice on account of the accession of Spain (2), and in particular Article 8 thereof, Whereas an accession compensatory amount for rice starch is laid down in Annex C to Commission Regula ­ tion (EEC) No 576/86 (3) ; whereas the amount laid down does not take account of the production refund for broken rice intended for starch production ; whereas the HAS ADOPTED THIS REGULATION : Article 1 The accession compensatory amount of '44,78 ' for rice starch under tariff subheading 1 1 .08 A II in the last line of Annex C to Commission Regulation (EEC) No 576/86 is replaced by '8,44'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 May 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53, 1 . 3 . 1986, p. 25. (2) OJ No L 53, 1 . 3 . 1986, p. 28 . h) OJ No L 57, 1 . 3 . 1986, p. 12.